Exhibit 10.2




    
TRINITY INDUSTRIES, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT
GRANT AGREEMENT
PERFORMANCE PERIOD 20[__]-20[__]




THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT (the “Agreement”),
is made by and between TRINITY INDUSTRIES, INC. (hereinafter called, the
“Company”) and [NAME] (hereinafter called, the “Grantee”), is made as of [DATE]
(the “Date of Grant”); the performance period for this award is the three-year
period [DATES] (the “Performance Period”).




WITNESSETH:




WHEREAS, the Grantee complies with the requirements of eligibility for the award
of performance-based Restricted Stock Units under the Fourth Amended and
Restated Trinity Industries, Inc. 2004 Stock Option and Incentive Plan (the
“Plan”); and


WHEREAS, the Company has determined to grant to the Grantee an award of
performance-based Restricted Stock Units, denominated in Shares of the Company,
so that one Restricted Stock Unit is valued as one Share, subject to the terms
and conditions hereinafter set forth, as a performance incentive affording the
Grantee an opportunity to obtain an increased proprietary interest in the
Company, thereby promoting alignment between the Grantee’s interest and the
interests of the Company, and to stimulate the Grantee’s enthusiastic
participation in the development, growth, performance, and financial success of
the Company;


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto agree as follows:


1.
Grant of Performance-Based Restricted Stock Units.



Subject to the terms and conditions of the Plan, this Agreement, and the
restrictions set forth below, the Company hereby grants to the Grantee (this
“Performance Unit Grant”) a target award of [TOTAL_SHARES_GRANTED] Restricted
Stock Units (the “Target Performance Units”); provided that the actual number of
Restricted Stock Units that are granted and may be vested under this Agreement
is up to [____]% of the Target Performance Units, based upon the achievement of
the goals and objectives during the Performance Period, as set forth on the
attached Appendix (such actual number of Restricted Stock Units vested is
referred to herein as, the “Vested Performance Units”). Each Vested Performance
Unit shall be converted into one Share of the Company, in accordance with and
subject to the terms and conditions of the Plan and this Agreement.






--------------------------------------------------------------------------------




2.
Stockholder Status.



The Grantee will have no rights as a stockholder (including, without limitation,
the right to vote and to receive dividends) with respect to any Restricted Stock
Units covered by this Agreement until the issuance of Shares to the Grantee (in
certificated or book-entry form) upon the conversion of the Vested Performance
Units into Shares. The Grantee, by his or her execution of this Agreement,
agrees to execute any documents requested by the Company in connection with the
conversion of Vested Performance Units. Except as otherwise provided in Section
8 hereof, no adjustment shall be made for dividends or other rights for which
the record date is prior to the issuance of such Shares.


3.
Vesting; Forfeiture.



Subject to special vesting and forfeiture rules in this Agreement (including,
without limitation, the remedies set forth in Section 10(f) below) and subject
to certain restrictions and conditions set forth in the Plan, the Restricted
Stock Units shall become vested (i.e., become Vested Performance Units)
effective as of [DATE] (the “Vesting Date”), upon certification by the Committee
of the achievement of the requirements/targets set forth on the Appendix
attached to this Agreement as of the end of the Performance Period, which
Appendix is by this reference made a part hereof.


In addition, the following special rules shall apply:


(a)In the event of the death of the Grantee or the termination of the Grantee’s
employment for Disability (as defined in the Plan) prior to the Vesting Date,
the performance goals set forth on the attached Appendix shall be assumed to
have been met at the target level on the date of such death or termination of
employment for Disability, and the Grantee (or the Grantee’s personal
representative) shall become vested in Vested Performance Units on such date
(the “Death/Disability Vesting Date”) in an amount equal to the Target
Performance Units multiplied by a fraction, the numerator of which is the number
of days from the Date of Grant to the date of death or termination of employment
for Disability, and the denominator of which is the number of days in the full
Performance Period;


(b)If, prior to the Vesting Date, (i) a Change in Control (as defined in the
Plan) occurs and (ii) the Grantee’s employment is terminated by the Company
without Cause (as defined below) in connection with such Change in Control or at
any time during the period commencing on the effective date of the Change in
Control (the “Effective Date of a Change in Control”) and ending on the earlier
of (x) the Vesting Date and (y) the second anniversary of the Effective Date of
a Change in Control, then the level of performance of the performance goals set
forth on the attached Appendix shall be assumed to have been met at the target
level on the date of such Change in Control, and the Grantee (or the Grantee’s
personal representative) shall become vested in Vested Performance Units on such
date (the “CIC Vesting Date”) in an amount equal to the Target Performance
Units;


(c)Subject to item (d) below, in the event of the Grantee’s termination of
employment without Cause or for Retirement (as defined in the Plan) prior to the
Vesting Date, this Performance Unit Grant shall not be immediately forfeited and
the Grantee shall become vested in Vested Performance Units on the Vesting Date,
based on the level of achievement of the performance goals set forth on the
attached Appendix at the end of the Performance Period as determined by the
Committee, multiplied by a fraction, the numerator of which is the number of
days from the Date of





--------------------------------------------------------------------------------




Grant to the date of termination without Cause or Retirement, as applicable, and
the denominator of which is the number of days in the full Performance Period.
For purposes of this Agreement, “Cause” shall be deemed to exist if any of the
following items shall apply: (i) failure to comply with the Company’s rules,
regulations, policies or procedures, or willful failure to follow directions of
the Board, or any other willful act that will result in a materially negative
effect to the Company (which, if curable, is not cured within thirty (30) days
after notice thereof to the Grantee by the Board); (ii) misappropriation of
funds or property of the Company or committing any fraud against the Company;
(iii) misappropriation of any corporate opportunity or otherwise obtaining
personal profit from any transaction which is adverse to the interests of the
Company or to the benefits of which the Company is entitled; (iv) the conviction
of a crime that has caused or may be reasonably expected to cause material
injury to the Company or any of its Affiliates, or the conviction of a felony;
(v) the use of alcohol or drugs by the Grantee in violation of the Company’s
policies or in such a manner as to materially interfere with the performance of
the Grantee’s duties; or (vi) conduct by the Grantee which is materially
injurious to the Company, monetarily or otherwise, or the commission (or
omission) of acts within employment with the Company amounting to gross
negligence, fraud or willful misconduct; or


(d)If, prior to the Vesting Date, the Grantee’s employment terminates due to a
termination without Cause or for Retirement and the Grantee is at such time
serving as a director, officer, employee, owner, partner, advisor, agent, or
consultant for (i) any business or entity that competes, directly or indirectly,
with the Company or its Affiliates; or (ii) any business or entity that is a
supplier or customer of the Company or its Affiliates, then this Performance
Unit Grant (including any Target Performance Units (and any Vested Performance
Units), as well as any Shares payable with respect thereto), will be subject to
forfeiture at the discretion of the Committee.


The Restricted Stock Units that are not vested in accordance with this Section 3
shall be forfeited on the earlier of (x) the date of the Grantee’s termination
of employment (other than for death, Disability, without Cause or Retirement),
or (y) the Vesting Date. Upon forfeiture, all of the Grantee’s rights with
respect to the forfeited Restricted Stock Units shall cease and terminate,
without any further obligations on the part of the Company.


4.
Form and Timing of Payment.



Subject to the provisions of the Plan and this Agreement, upon the vesting of
Restricted Stock Units in accordance with Section 3 above (on the Vesting Date,
the Death/Disability Vesting Date, or the CIC Vesting Date, as applicable), or
as soon as practicable following such vesting, but in no event later than sixty
(60) days after the Vesting Date, the Death/Disability Vesting Date, or the CIC
Vesting Date, as applicable, the Company shall convert the Vested Performance
Units into (a) the number of whole Shares equal to the number of Vested
Performance Units, (b) a cash payment equal to the aggregate Fair Market Value
of the Shares which otherwise would have been delivered at the time of
conversion in lieu of delivering such Shares, or (c) a combination of (a) and
(b) above, and shall deliver such Shares and/or cash to the Grantee or the
Grantee’s personal representative. Shares and/or cash shall only be delivered
under this Section 4 if the Grantee or the Grantee’s personal representative has
made appropriate arrangements with the Company in accordance with Section 27 of
the Plan for applicable taxes which are required to be withheld under federal,
state or local law or the tax withholding requirement has otherwise been
satisfied.





--------------------------------------------------------------------------------






5.
No Rights of Continued Service.



Nothing herein shall confer upon the Grantee any right to remain an officer or
employee of the Company or one of its Subsidiaries, and nothing herein shall be
construed in any manner to interfere in any way with the right of the Company or
its Subsidiaries to terminate the Grantee’s service at any time.


6.
Interpretation of this Agreement.



The administration of the Plan has been vested in the Committee, and all
questions of interpretation and application of this Performance Unit Grant shall
be subject to determination by a majority of the members of the Committee, which
determination shall be final and binding on Grantee.


7.
Subject to Plan.



This Performance Unit Grant (including any Target Performance Units (and any
Vested Performance Units), as well as any Shares payable with respect thereto)
is granted subject to the terms and provisions of the Plan, which Plan is
incorporated herein by reference. In case of any conflict between this Agreement
and the Plan, the terms and provisions of the Plan shall be controlling.
Capitalized terms used herein, if not defined herein, shall be as defined in the
Plan.


8.
Adjustment of Number of Units.



The number of Restricted Stock Units awarded pursuant to this Agreement and the
Shares to be delivered with respect to the Restricted Stock Units shall be
subject to adjustment in accordance with Section 20 of the Plan.


9.
Repayment on Restatement.



Vested and unvested Restricted Stock Units (and any Shares delivered upon
conversion of Vested Performance Units) are subject to forfeiture in order to
satisfy amounts recoverable by the Company that the Committee determines
pursuant to the Policy for Repayment on Restatement of Financial Statements as
may be in effect at the time of the determination, which policy is incorporated
herein by reference.


10.
Restrictive Covenants.



(a)Non-Disclosure.







--------------------------------------------------------------------------------




(i)During the Grantee’s employment with the Company, the Company shall grant the
Grantee otherwise prohibited access to the Company’s trade secrets and
confidential information which is not known to the Company’s competitors or
within the Company’s industry generally, which was developed by the Company over
a long period of time and/or at the Company’s substantial expense, and which is
of great competitive value to the Company. “Confidential Information” includes
all trade secrets, inventions and confidential and proprietary information of
the Company including, but not limited to, the following: all documents or
information, in whatever form or medium, concerning or relating to any of the
Company’s discoveries; designs; plans; strategies; models; processes;
techniques; technical improvements; development tools or techniques;
modifications; formulas; patterns; devices; data; product information;
manufacturing and engineering processes, data and strategies; operations;
products; services; business practices; policies; training manuals; principals;
vendors and vendor lists; suppliers and supplier lists; customers and potential
customers; contractual relationships; research; development; know-how; technical
data; software; product construction and product specifications; project
information and data; developmental or experimental work; plans for research or
future products; improvements; interpretations, and analyses; database schemas
or tables; infrastructure; marketing methods; finances and financial information
and data; business plans; marketing and sales plans and strategies; budgets;
pricing and pricing strategies; costs; customer and client lists and profiles;
customer and client nonpublic personal information; business records; audits;
management methods and information; reports, recommendations and conclusions;
and other business information disclosed or made available to the Grantee by the
Company, either directly or indirectly, in writing, orally, or by drawings or
observation. “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (A) is generally
available to the public on the Date of Grant or (B) becomes generally available
to the public other than as a result of a disclosure not otherwise permissible
hereunder. Throughout the Grantee’s employment with the Company and thereafter:
(x) the Grantee shall hold all Confidential Information in the strictest
confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all policies of the Company
protecting the Confidential Information; and (y) the Grantee shall not, directly
or indirectly, utilize, disclose or make available to any other person or
entity, any of the Confidential Information, other than in the proper
performance of the Grantee’s duties.


(ii)If the Grantee shares Confidential Information with outside persons, other
than as required to comply with applicable laws and as necessary to manage the
Grantee’s personal finances or in accordance with the exceptions contained in
this Section 10(a), the Grantee may be subject to the Grantee’s rights hereunder
being forfeited upon a determination by the Committee that the Grantee has
violated this Section 10. Nothing in this Agreement prohibits the Grantee from
reporting possible violations of U.S. federal or state law or regulations to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, making other disclosures that are protected under the
whistleblower provisions of U.S. federal or state law or regulation, or
participating in an investigation or proceeding conducted by any governmental or
law enforcement agency or entity. The Grantee does not need the prior
authorization of the Company to make any such reports or disclosures, and the
Grantee is not required to notify the Company that the Grantee has made such
reports or disclosures.





--------------------------------------------------------------------------------






(iii)This Agreement also does not prohibit the disclosure of a trade secret (as
that term is defined under applicable law) that: (A) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, where such disclosure is made solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If the Grantee files a lawsuit for reporting a
suspected violation of the law, the Grantee may disclose the trade secret to the
Grantee’s attorney and use the trade secret in the court proceeding if the
Grantee files any document containing the trade secret under seal and does not
disclose the trade secret except pursuant to court order.


(b)Non-Competition. In consideration for (i) this Agreement and the payments and
benefits provided herein; (ii) the Company’s promise to provide Confidential
Information to the Grantee, (iii) the substantial economic investment made by
the Company in the Confidential Information and the goodwill of the Company,
(iv) the Company’s employment of the Grantee, and (v) the compensation and other
benefits provided by the Company to the Grantee, to protect the Company’s
Confidential Information and the business goodwill of the Company, the Grantee
agrees to the following restrictive covenants and the covenants set forth in
Sections 10(c), (d), (e), and (f). During the Grantee’s employment and for a
twelve (12) month period subsequent to the date of the Grantee’s termination of
employment (the “Restricted Period”), the Grantee agrees he or she will not,
directly or indirectly, absent the express, written consent of the Chief
Executive Officer of the Company (the “CEO”) or the Chairman of the Committee
(the “Chairman”), or either of their respective designees, become or serve as,
directly or indirectly, a director, officer, employee, owner, partner, advisor,
agent, or consultant with, or engage in, any business that manufactures,
provides or sells rail manufacturing, rail maintenance, rail leasing or rail
management, tank or freight railcars, railcar parts or heads, or highway
products, shipper services, and all other products and services provided, or
seriously pursued, by the Company or its Affiliates during the period from the
Date of Grant through the date of the Grantee’s termination of employment, in
any state, or similar geographic territory, in which the Company or any of its
Affiliates operate as of the date of the Grantee’s termination of employment and
for which the Grantee performed services, had responsibility or received
Confidential Information (“Restricted Territory”). Further, for a twelve (12)
month period after the Grantee’s termination of employment, the Grantee agrees
not to serve as a consulting or testifying expert for any third party in any
legal proceedings (including arbitration or mediation) or threatened legal
proceedings involving the Company, unless called to do so by the Company or an
Affiliate. The Grantee agrees to notify the CEO in writing, with a copy of such
notice to the Chairman, in the event the Grantee accepts employment or service
of any nature with any person, business, or entity during the Restricted Period.


(c)Non-Solicitation. During the Restricted Period, other than in connection with
the Grantee’s duties for the Company, the Grantee shall not, and shall not use
any Confidential Information to, directly or indirectly, either as a principal,
manager, agent, employee, consultant,





--------------------------------------------------------------------------------





officer, director, stockholder, partner, investor or lender or in any other
capacity, and whether personally or through other persons, (i) solicit business,
or attempt to solicit business, from any Client or Prospective Client, (ii)
interfere with, or attempt to interfere with, the Company’s relationship,
contracts or business with any Client or Prospective Client or Supplier, or
(iii) induce or persuade in any manner, or attempt to induce or persuade, any
Client or Prospective Client or Supplier to curtail or cancel any business or
contracts with the Company. This restriction applies only to business which is
in the scope of services or products provided by the Company. “Client or
Prospective Client” means any client or prospective client with whom the Company
did business or who the Company solicited within the 24 month period preceding
the Grantee’s termination of employment, and who or which: (A) the Grantee
contacted, called on, serviced or did business with during the Grantee’s
employment with the Company; (B) the Grantee learned of as a result of the
Grantee’s employment with the Company; or (C) about whom the Grantee received
Confidential Information. “Supplier” means any person or entity that provided
goods or services to the Company at any time during the two (2) year period
before the Grantee’s termination of employment.


(d)Non-Recruitment. During the Restricted Period, other than in connection with
the Grantee’s duties for the Company, the Grantee shall not, and shall not use
any Confidential Information to, on behalf of the Grantee or on behalf of any
other person or entity, directly or indirectly, hire, solicit, induce, recruit,
engage, go into business with, or attempt to hire, solicit, induce, recruit,
engage, go into business with, or encourage to leave or otherwise cease his/her
employment with the Company, any individual who is an employee or independent
contractor of the Company or who was an employee or independent contractor of
the Company within the twelve (12) month period prior to the Grantee’s
termination of employment.


(e)Non-Disparagement. The Grantee agrees that the Company’s goodwill and
reputation are assets of great value to the Company which have been obtained and
maintained through great costs, time and effort. Therefore, during the Grantee’s
employment and after the Grantee’s termination of employment for any reason, the
Grantee shall not in any way disparage, libel or defame the Company, its
business or business practices, its products or services, or its stockholders,
managers, officers, directors, employees, investors or Affiliates. Nothing in
this Section 10(e) is intended to interfere with the Grantee’s right to engage
in the conduct set forth in Section 10(a)(ii) or (iii).


(f)Remedies. By acceptance of this Agreement, the Grantee acknowledges that the
geographic scope and duration of the restrictions and covenants contained in
this Section 10 are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Company’s business; (ii) the Grantee’s
level of control over and contact with the business in the Restricted Territory;
and (iii) the amount of compensation and Confidential Information that the
Grantee is receiving in connection with the Grantee’s employment with the
Company. If the Grantee violates any of the restrictions contained in this
Section 10, the Restricted Period shall be suspended and shall not run in favor
of the Grantee until such time that the Grantee cures the violation to the
satisfaction of the Company and the period of time in which the Grantee is in
breach shall be added to the Restricted Period applicable to such covenant(s).
Further, by executing this Agreement, the Grantee acknowledges that the
restrictions contained in this Section 10, in view of the nature of the
Company’s businesses, are reasonable and necessary to protect their legitimate
business interests, business goodwill and reputation, and that any violation of
these restrictions would result in irreparable injury and continuing damage to
the Company. Accordingly, by executing this Agreement, the Grantee acknowledges
and agrees that, in the event of the Grantee’s breach or threatened breach of
the provisions in this Section 10, the Company shall be entitled to a temporary
restraining order and injunctive relief restraining the Grantee from the
commission of such breach or threatened breach, without the necessity of
establishing irreparable harm or the posting of a bond, and to recover from the
Grantee, damages incurred by the Company as a result of the breach, as well as
the Company’s





--------------------------------------------------------------------------------




attorneys’ fees, costs and expenses related to such breach or threatened breach.
In addition, in the event the Grantee violates any of the restrictions contained
in this Section 10, all benefits under this Agreement shall immediately cease,
no additional Shares will be due to the Grantee pursuant to the Agreement and
any Restricted Stock Units that vested shall be forfeited, and, to the extent
the Grantee has previously received Shares pursuant to this Agreement, upon
written demand by the Company, the Grantee must immediately repay the Company
the Shares previously received (or the value thereof as of such date, if the
Shares have been sold or otherwise disposed of by the Grantee). Nothing
contained in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys’ fees,
and costs. The existence of any claim or cause of action by the Grantee against
the Company, whether predicated on this Agreement, the Plan or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants contained in this Section 10, or preclude injunctive relief.


11.
Entire Agreement.



This Agreement together with the Plan supersede any and all other prior
understandings, negotiations and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter.
The Grantee acknowledges that the Grantee is relying solely on the Grantee’s own
judgment in entering into this Agreement, and not on any communications,
promises, or representations of the Company or its agent, except as expressly
contained in this Agreement. The Committee may amend this Agreement without the
Grantee’s consent provided that it concludes that such amendment is not
materially adverse to the Grantee, or is permitted under Section 20 of the Plan.
Except as provided by the immediately preceding sentence, no change or
modification of this Agreement shall be valid or binding upon the parties unless
the change or modification is in writing and signed by the parties.


12.
Law Governing.



This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas (excluding any conflict of laws rule or principle
of Texas law that might refer the governance, construction, or interpretation of
this Agreement to the laws of another state).


13.
Notice.



Any notice required or permitted to be delivered hereunder shall be in writing
and shall be deemed to be delivered only when actually received by the Company
or the Grantee, as the case may be, at the addresses set forth below (or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith):







--------------------------------------------------------------------------------




(a)Notice to the Company shall be sent electronically to compensation@trin.net
or in hard copy addressed and delivered as follows: Trinity Industries, Inc.,
2525 N. Stemmons Freeway, Dallas, Texas 75207, Attention: Corporate Human
Resources Department.


(b)Notice to the Grantee shall be sent electronically to the Grantee’s Company
e-mail address or, in hard copy addressed and delivered to the Grantee’s address
then on file with the Company.


14.
Code Section 409A.



The parties intend this Agreement to be exempt from or compliant with the
requirements of Section 409A of the Code and agree to interpret this Agreement
at all times in accordance with such intent. Without limiting the generality of
the foregoing, the term “termination of employment” or any similar term under
the Agreement will be interpreted to mean a “separation from service” within the
meaning of Section 409A of the Code to the extent necessary to comply with
Section 409A of the Code. Notwithstanding the foregoing, the Company makes no
representations, warranties, or guarantees regarding the tax treatment of this
Agreement under Section 409A of the Code or otherwise, and has advised the
Grantee to obtain his or her own tax advisor regarding this Agreement.


15.
Acceptance.



The grant of the Restricted Stock Units under this Agreement is subject to and
conditioned upon the Grantee’s electronic acceptance of the terms hereof.




* * * * * * * *


    









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
Date of Grant.
                        


Trinity Industries, Inc.
 
 
By:_____________________________________
 
[Name]
 
[Title]
GRANTEE
 
Name:




















--------------------------------------------------------------------------------




PERFORMANCE GOALS


Performance Period:     [DATES]


Performance Goals:
[INSERT PERFORMANCE GOALS AND ACHIEVEMENT LEVELS]






